DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-16 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nishioka (US20100204888A1).


	Claim.2 Nishioka discloses wherein the bump/rebound speeds are detected by a wheel stroke sensor (see at least fig.4, element 16 is a stroke sensor, p30, stroke speed obtained from the stroke sensor). 
	Claim.3 Nishioka discloses wherein the toe linearization mapping control performs determining whether or 15not to apply the toe linearization mapping control at the bump/rebound speeds, determining a toe control amount by matching the bump/rebound speeds with a toe-wheel stroke line diagram, performing a speed mapping to switch the toe control amount from the constant control amount to the variable control amount, switching the toe control amount to the variable control amount of a toe reduction control amount or a toe increase 20control amount or maintaining the toe control amount as the constant control amount, and performing a toe control by outputting the toe control amount or the toe reduction control amount or the toe increase control amount (see at least fig.1, 4-5, abstract, a rear wheel 
	Claim.4 Nishioka discloses wherein the determining whether or not to apply the toe linearization mapping control applies the bump/rebound speeds or applies a differential for bump/rebound locations (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p17, p21-25,p36-39,  p40-42).
	Claim.5 Nishioka discloses wherein the matching of the toe-wheel stroke line diagram applies the bump speed/the rebound speed, a vehicle speed, a steering angle, and any one of the bump 5speed/the rebound speed, the vehicle speed, and the steering angle (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels 
	Claim.6 Nishioka discloses wherein the speed mapping applies the bump/rebound speeds and the vehicle speed (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, P30-32,p36-39,  p40-42).
	Claim.7 Nishioka discloses wherein the toe reduction control amount is determined when the bump/rebound speeds and the vehicle speed are greater than threshold values, respectively (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, P26-27, P30-32,p36-39,  p40-42).
	Claim.8 Nishioka discloses wherein the toe increase control amount is determined when the bump/rebound speeds and the vehicle speed are smaller than threshold values, respectively (see at least 
	Claim.9 Nishioka discloses wherein the toe control is maintained as the constant control amount in the rear wheel steering system when the bump/rebound locations for the bump and the rebound become a variable (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p21-25,p36-39,  p40-42).
	Claim.10 Nishioka discloses wherein the toe linearization control performs determining the toe control amount by matching the bump/rebound locations to a toe-wheel stroke line diagram and by performing the toe control by outputting the toe control amount (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and 
	Claim.11 Nishioka discloses wherein the matching of the toe-wheel stroke line diagram applies the bump speed/the rebound location, a steering angle, and any one of the bump speed/the rebound 5location and the steering angle (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p21-25,p36-39,  p40-42).
	Claim.12 Nishioka discloses wherein the toe control is maintained as a basic control amount in the rear wheel steering system when the bump and the rebound are not detected (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p21-25,p36-39,  p40-42).

	Claim.14 Nishioka discloses wherein the controller comprises a toe control map, and the toe control map includes a basic control amount map for calculating a RWS drive basic control amount applied to the yaw-following control, a toe linearization map for calculating a toe control amount applied to the toe linearization control, and a toe linearization mapping map for calculating a toe reduction control amount and a toe increase control amount applied to 25the toe linearization mapping control (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, 
	Claim.15 Nishioka discloses wherein the controller comprises a summer, and the summer sums the RWS drive basic control amount, the toe control amount, the toe reduction control amount, and the toe increase control amount to be generated as an output signal (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p21-25, p29-34, p36-39,  p40-42).
	Claim.16 Nishioka discloses wherein the controller is connected to a sensor, and the sensor comprises a wheel stroke sensor for detecting bump/rebound locations or bump/rebound speeds of left and right rear wheels, a vehicle speed sensor for detecting a vehicle speed, and a steering angle sensor for detecting a steering angle (see at least fig.1, 4-5, abstract, a rear wheel steering control unit forces the toe angle of each rear wheel to a substantially neutral position or a slightly toe-in position when a road condition estimating unit has detected a rough road surface, thereby, when the vehicle is traveling over a rough road surface, the actuator is forced to the neutral position, and the rear wheels are brought to a neutral position so that the changes in the wheel geometry of the rear wheels at the time of a bump or a rebound can be avoided, p19, the rear wheel steering control system 6 allows the toe-in and toe-out of the rear wheels 3 to be changes by steering the rear wheels in a mutually symmetric relationship in a corresponding direction, p21-25,p36-39,  p40-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662